Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153776                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153776
                                                                    COA: 331373
                                                                    Macomb CC: 2015-001777-FH;
  JOSEPH WILLIAM INWOOD,                                            2015-001779-FH
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the April 5, 2016 order
  of the Court of Appeals is considered. We DIRECT the Macomb County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecutor shall pay particular attention to whether the trial court correctly
  scored Offense Variable 11, MCL 777.41, in Macomb Circuit Court Case No.
  2015-001779-FH.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2016
           a1130
                                                                               Clerk